DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the Applicant’s response filed on 5 January 2021, the mailing of the notice of the non-complaint amendment 1 February 2021, Applicant’s response to the notice filed on 29 March 2021 and the filing of the Declaration under 37 CFR 1.132 (1.132 Affidavit) filed on 5 January 2021.
This office action is made Final.
No claims were amended. 
Claims 1-26 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Objections
Claim 4 remains objected to because of the following informalities: 
The claim recites “… select an items of the multiple items to view …” which should be “… select an item of the multiple items to view …”
Appropriate correction is required.

37 CFR 1.132 Declaration/Affidavit
The affidavit, by William Bedford Turner (hereinafter as Turner), under 37 CFR 1.132 filed 1/5/2021 is insufficient overall to overcome the rejection of claims 1-20 by removing the Howard reference (US20110246296) based upon the prior art rejection as overall persuasive.
On page 2 of the affidavit, in regards to items 3-5, Turner argues that he is an inventor named on the Howard reference used to reject the claim rejections. Turner states that he is an inventor of US Patent application 15383882 and an inventor of US PGPub 20110246296. Turner argues that “I invented, along with my co-inventors, the subject matter from the ‘432 patent, including the potential prior art subject matter. Specifically, I worked on the design and implementations of the systems and algorithms of the ‘432 patent including primary application and secondary application and how they interact with the operating system of the system, as shown in FIG. 1-2 of the ’432 patent.” Therefore, Turner argues that his work cannot be used against the application since it was within one year of application’s filing data as under pre-AIA  35 USC 102(a). However, the Examiner disagrees. 
First, the Examiner respectfully states that the affidavit filed is for a different application, 15383882, not the current application which is 15467639. Therefore, for this reason alone, the affidavit is not persuasive for this reason alone. Furthermore, in the event the correct application was listed on affidavit, Turner’s statements/arguments were not persuasive. Turner merely provides a general statement/assertion that 1) he invented subject matter from the 20110246296 Howard reference, 2) worked on the design and implementations of the systems and algorithms of the Howard reference including primary application and secondary application and how they interact with the operating system of the system, as shown in FIG. 1-2 of the Howard reference. The Examiner respectfully states that no evidence/support was presented with the affidavit 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Publication No. 20110125594) and Howard (US Patent No. 20110246296). 
As per independent Claim 1, Brown teaches:
A mobile device comprising (Brown, paragraph [0036], disclose a computing device such as a cellular phone, a smart phone or some other type of device):
a processor (Brown, paragraphs [0034], [0039], disclose a processor); and a memory storing instructions, which when executed by the processor causes the processor to (Brown, paragraph [0034], disclose a memory storing instructions to be executed by the processor):
render the secondary content on a second layer, separate from the first layer of the primary application, wherein the second layer is positioned to obscure the allocated space, and wherein the second layer does not obscure the primary content rendered outside the allocated space within the first layer of the primary application (Brown, paragraphs [0111]-
receive an interaction with the secondary content (Brown, paragraphs [0118]-[0119], [0130], disclose receive an interaction with the advertisement content (secondary content)); and
in response to receiving the interaction, expand the secondary content to obscure at least a portion of the primary content rendered outside the allocated space (Brown, paragraphs [0123], [0134], disclose in response to receiving the interaction, resize/size (expand) the advertisement content (secondary content) to cover/overlay (obscure) at least a portion of the web page (primary content) rendered outside the allocated position (allocated space)).
However, Brown does not specifically teach render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application; request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content;
However, Howard teaches:
render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application (Howard, Fig. 1, paragraphs [0027]-[0029], show and disclose a handheld computing device (Fig. 1, paragraph [0027]), comprising displaying a primary application (primary content) that reserves a view or a window or a frame to display a targeted application where the view occupies about ten percent of the available screen area or any desired portion of the primary application, which is similar or equivalent to render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application);
request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content (Howard, Fig. 2, paragraphs [0030]-[0033], disclose request, through an operating system (paragraphs [0033], [0031]) of the user device (paragraph [0008]), a targeted application (secondary content) for display in the view reserved for the targeted application that can fit reserved views of specified dimensions (paragraph [0032]) and meets other which is similar or equivalent to request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content);
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application; request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052]. Furthermore, Howard provides the benefit of enriching the experience of the user or to present advertising (0010)
As per dependent Claim 2, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein a secondary application renders the secondary content and is known and trusted by the operating system (Brown, paragraphs [0038]-[0039], [0044]-[0049], disclose the content player (secondary application) is a browser plug-in within the user’s computer (known and trusted by an which is similar or equivalent to a secondary application renders the secondary content and is known and trusted by the operating system).
As per dependent claim 3, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein a secondary application is configured to communicate with an-the operating system of the mobile device to harvest sensitive data used to select the secondary content (Brown, paragraphs [0038], [0044]-[0049], disclose the advertisement manager within the content player (secondary application) is configured to communicate with the user’s computer to collect (harvest) information about the user (sensitive data) used to select the advertisement content (secondary content) (paragraphs [0048]-[0049]), which is similar or equivalent to a secondary application is configured to communicate with an-the operating system of the mobile device to harvest sensitive data used to select the secondary content).
As per dependent Claim 4, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein the secondary content is rendered in a dynamic view or a static view, the dynamic view configured to enable the a user to scroll through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction (Brown, paragraphs [0111]-[0113], [0123]-[0125]-[0130], disclose the advertisement content (secondary content) can be made to stretch (paragraph [0112] or be resized (dynamic view) (paragraph [0123]) or a fixed view (static view) (paragraphs [0111], [0113]), the dynamic view configured to enable a user to resize the advertisement content and scroll the web page (paragraphs [0125]-[0127])), and select items to view which is similar or equivalent to the secondary content is rendered in a dynamic view or a static view, the dynamic view configured to enable the a user to scroll through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction).
As per dependent Claim 5, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein the secondary content is active content or passive content, the active content configured to elicit a pre-defined response from the user and the passive content configured to provide information to the user or direct the user to active content (Brown, paragraphs [0106]], [0118]-[0119], [0133], disclose the advertisement content (secondary content) can be engaged or interacted by a user (active content) (paragraphs [0106], [0118]), or a short “build-in animation or transition sequence (passive content) (paragraphs [0133]), which is similar or equivalent to the secondary content is active content or passive content, the active content configured to elicit a pre-defined response from the user and the passive content configured to provide information to the user or direct the user to active content).
As per dependent Claim 6, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein the secondary content is also determined by a media format (Brown, paragraphs [0038], [0049], [0091], disclose the advertisement content (secondary content) includes media format such as text, images, video, animations, hyperlinks, widgets, dynamic micro-sites, programs, which is similar or equivalent to the secondary content is also determined by a media format).
As per dependent Claim 7, Brown and Howard teach the invention as claimed in Claim 6 above, and Brown teaches wherein the media format is at least one of text, video, image, audio, and interactive content (Brown, paragraphs [0038], [0049], [0091], [0103], disclose the advertisement content (secondary content) includes text, images, video, animations, hyperlinks, widgets, dynamic micro-sites, programs, sound, slideshows, etc, which is similar or equivalent to the media format is at least one of text, video, image, audio, and interactive content).
As per Claims 8-14, these are method claims which are corresponding to the mobile device Claims 1-7.  Therefore, they are rationally rejected for the same reason as the mobile device Claims 1-7.
As per Claims 15-20, these are non-transitory computer readable medium claims which are corresponding to the mobile device Claims 1-6.  Therefore, they are rationally rejected for the same reason as the mobile device Claims 1-6.
As per dependent Claim 21, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches comprising further instructions, which when executed by the processor causes the processor to: 
render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space (Brown, paragraphs [0133],[0136], disclose providing a “build-in” animation or which is similar or equivalent to render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space). 
As per dependent Claim 22, Brown and Howard teach the invention as claimed in Claim 1 above, and Howard teaches wherein the request includes an object tag identifying a secondary application to request and render the secondary content (Howard, paragraphs [0037]-[0038], [0056]-[0057], disclose the request includes metadata (object tag) describing a targeted application (paragraph [0037]) to request and display the targeted application (paragraph [0057]), which is similar or equivalent to the request includes an object tag identifying a secondary application to request and render the secondary content).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the request includes an object tag identifying a secondary application to request and render the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application 
As per dependent Claim 23, Brown and Howard teach the invention as claimed in Claim 1 above, and Howard teaches wherein the request includes an object tag identifying a location to render the secondary content (Howard, paragraphs [0037]-[0038], [0032], disclose the request includes metadata (object tag) describing a targeted application (secondary content) (paragraph [0037]) that can fit the reserved view of specified dimensions (paragraph [0032]), which is similar or equivalent to the request includes an object tag identifying a secondary application to request and render the secondary content).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the request includes an object tag identifying a location to render the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 24, Brown and Howard teach the invention as claimed in Claim 23 above, and Howard teaches wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space (Howard, paragraphs [0037]-[0038], [0032], disclose the metadata (object tag) describing a targeted application (secondary content) (paragraph [0037]) which is similar or equivalent to the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 25, Brown and Howard teach the invention as claimed in Claim 1 above, and Howard teaches further comprising:
in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application (Howard, paragraphs [0037]-[0038], [0032], disclose in response to the request, cause, by the operating system (paragraph [0057]), running (execution of) a targeted application (secondary application) (paragraph [0064]), where the request includes the metadata (object tag) describing the targeted application (secondary content) (paragraph [0037]), which is similar or equivalent to in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application); and
request, by the secondary application, the secondary content having the dimensions to fit the allocated space and the type of the secondary content (Howard, paragraphs [0037]-[0038], [0032], disclose in request the targeted application (secondary application) that can fit the reserved view of specified dimensions and content type of the targeted application (paragraph [0032]), which is similar or equivalent to in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application; and request, by the secondary application, the secondary content having the dimensions to fit the allocated space and the type of the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 26, Brown and Howard teach the invention as claimed in Claim 3 above, and Howard teaches wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system (Howard, paragraphs [0011], [0033]-[0035], disclose the targeted application (secondary application) being configured with a unique key (token) to identify itself (paragraph [0035]) as being trusted by the operating system (paragraphs [0011], [0035]), which is similar or equivalent to the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 6-10, 13-17, and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-4, and 11 of U.S. Patent /Application 9524477/13472425. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-4, and 11 of Patent/Application 9524477/13472425 contain every element of Claims 1-3, 6-10, 13-17, and 20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application 
Patent/Application
 
9524477/13472425

Obviousness
1. A mobile device comprising:
a processor; and
a memory storing instructions, which when executed by the processor causes the processor to:

render primary content, the primary content 
having an allocated space on a first layer of a primary application, the  having dimensions within the primary application;
 on a first layer of a primary application, the allocated space having dimensions within the primary application;





request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content;
























render the secondary 
content on 



a second layer of the primary application, separate from the first layer of the primary application, 

wherein the second layer is positioned to obscure the allocated space, and wherein the second layer does not obscure the primary content rendered outside the allocated space within the first layer 
of the primary 
application;
receive an interaction with the secondary content; and
in response to receiving the interaction, expand the secondary content to obscure at least a portion of the primary content rendered outside the allocated space.
1. A method, 
comprising: 






rendering, by a computer processor, primary content including an allocated space for invitational content within a first window of a web browser application based on code defining the primary content, 
the allocated space rendered to be a blank space or to include a default image or text; 
detecting, by the computer processor, a command within the code defining the primary content, the command comprising a request that 
a secondary application be executed with the web browser application, wherein the request includes display characteristics and parameter data used to select invitational content for the allocated space, and wherein the display characteristics include one or more dimensions and a location of the allocated space; and 
upon detecting the command, executing, by the computer processor, the secondary application, wherein the secondary application is configured to, based on the display characteristics and the parameter data from the request, 

determine a media format of the invitational content, request the invitational content, and 





invitational content, wherein the secondary application renders the invitational content in 
a second window 
separate from the first 
window and overlaying the first window, 

wherein the second window is positioned to obscure the allocated space, and wherein the second window does not obscure the primary content rendered outside the allocated space within the first window of the web browser application. 

Both applications include the same limitations.  The parts in bold in both applications are obvious to each other, therefore, both applications 
Both applications include the same limitations.  The parts in bold in both applications are obvious to each other, therefore, both applications are the same and they don't reflect any changes in the scope.

Both applications include the same limitations.  The parts in bold in both applications are obvious to each other, therefore, both applications are the same and they don't reflect any changes in the scope.
















Both applications include the 
same limitations with the exception of part in bold, it has been moved to Claim 6 in the instant application, therefore, both applications are the same and they don't reflect any changes in the scope.




Both applications include the same limitations.  The parts in bold in both applications are obvious to each other, therefore, both applications are the same and they don't reflect any changes in the scope.






Both applications include the same limitations.  The parts in bold in both applications are obvious to each other, therefore, both applications are the same and they don't 
2.  The mobile device of claim 1, wherein a secondary 
application is known and trusted by an operating 
system.

3. The method of claim 
1, wherein the secondary application is known and trusted by the operating system. 

Both applications include the same limitations.  The parts in bold in both applications are obvious to each other, therefore, both applications are the same and they don't reflect any changes in the scope.
3. The mobile device of claim 1, wherein a secondary application is configured to communicate with an of the mobile device 
to harvest sensitive data used to select the secondary 
content.

4. The method of claim 
3, wherein the secondary application is configured to communicate with the operating system 

to harvest sensitive data used to select the invitational content. 



6. The mobile device of claim 1, wherein the secondary content is also determined by a media format.


Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 1 in Patent/Application
9524477/13472425, therefore, both applications are the same and they don't reflect any changes in the scope.

7. The mobile device of claim 6, wherein the media format 



11. The method of claim 
1, wherein the media format of the invitational content 


8-14. these are method claims which are corresponding to the mobile device Claims 1-7.  Therefore, they are rationally rejected for the same reason as the mobile device Claims 1-7.



15-20. these are non-transitory computer readable medium claims which are corresponding to the mobile device Claims 1-6.  Therefore, they are rationally rejected for the same reason as the mobile device Claims 1-6.





Claims 22-26 are rejected on the ground of nonstatutory double patenting over Claim 1 of Patent/Application 9524477/13472425 as applied to Claim 1 above, and further in view of Howard (US Patent No. 20110246296).  Although the claims at issue are not identical, they are not patentably distinct from each other because:  
As per dependent Claim 22, Patent/Application 9524477/13472425 teaches the invention in Claim 1 above.  However the Patent/Application 9524477/13472425 does not teach wherein the request includes an object tag identifying a secondary application to request and render the secondary content.
However, Howard teaches wherein the request includes an object tag identifying a secondary application to request and render the secondary content (Howard, paragraphs [0037]-[0038], [0056]-[0057], disclose the request includes metadata (object tag) describing a targeted application (paragraph [0037]) to request and display the targeted application (paragraph [0057]), which is similar or equivalent to the request includes an object tag identifying a secondary application to request and render the secondary content).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the request includes an object tag identifying a secondary application to request and render the secondary content as suggested by Howard into Patent/Application 9524477/13472425’s system because both systems display primary information and secondary information.  The combination would enable Patent/Application 
As per dependent Claim 23, Patent/Application 9524477/13472425 teaches the invention as claimed in Claim 1 above, and Patent/Application 9524477/13472425 does not specifically teach wherein the request includes an object tag identifying a location to render the secondary content.
However, Howard teaches wherein the request includes an object tag identifying a location to render the secondary content (Howard, paragraphs [0037]-[0038], [0032], disclose the request includes metadata (object tag) describing a targeted application (secondary content) (paragraph [0037]) that can fit the reserved view of specified dimensions (paragraph [0032]), which is similar or equivalent to the request includes an object tag identifying a secondary application to request and render the secondary content).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the request includes an object tag identifying a location to render the secondary content as suggested by Howard into Patent/Application 9524477/13472425’s system because both systems display primary information and secondary information.  The combination would enable Patent/Application 9524477/13472425’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 24, Patent/Application 9524477/13472425 teaches the invention in Claim 23 above, and the Patent/Application 9524477/13472425 does not teach wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space.
However, Howard teaches wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space (Howard, paragraphs [0037]-[0038], [0032], disclose the metadata (object tag) describing a targeted application (secondary content) (paragraph [0037]) that can fit the reserved view of specified dimensions (paragraph [0032]), which is similar or equivalent to the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space as suggested by Howard into Patent/Application 9524477/13472425 s system because both systems display primary information and secondary information.  The combination would enable Patent/Application 9524477/13472425’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 25, Patent/Application 9524477/13472425 teaches the invention as claimed in Claim 1 above, and Patent/Application 9524477/13472425 does not teach further comprising: in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application; and request, by the secondary application, the secondary content having the dimensions to fit the allocated space and the type of the secondary content.
However, Howard teaches:
in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application (Howard, paragraphs [0037]-[0038], [0032], disclose in response to the request, cause, by the operating system (paragraph [0057]), running (execution of) a targeted application (secondary application) (paragraph [0064]), where the request includes the metadata (object tag) describing the targeted application (secondary content) (paragraph [0037]), which is similar or equivalent to in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application); and
request, by the secondary application, the secondary content having the dimensions to fit the allocated space and the type of the secondary content (Howard, paragraphs [0037]-[0038], [0032], disclose in request the targeted application (secondary application) that can fit the reserved view of specified dimensions and content type of the targeted application (paragraph [0032]), which is similar or equivalent to in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application).

As per dependent Claim 26, Patent/Application 9524477/13472425 teaches the invention as claimed in Claim 3 above, and Patent/Application 9524477/13472425 does not teach wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system.
However, Howard teaches wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system (Howard, paragraphs [0011], [0033]-[0035], disclose the targeted application (secondary application) being configured with a unique key (token) to identify itself (paragraph [0035]) as being trusted by the operating system (paragraphs [0011], [0035]), which is similar or equivalent to the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system as suggested by Howard into Patent/Application 9524477/13472425’s system because both systems display primary information and secondary information.  The combination would enable Patent/Application 9524477/13472425’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].

Claims 4-5, 11-12, and 18-19 remain rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 3-6, 11-14, and 19-21 of U.S. Patent/ Application No. 15/383,882. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 3-6, 11-14, and 19-21 of Patent/Application 15/383,882 contain every element of Claims 4-5, 11-12, and 18-19 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Instant Application 
Application 15/383,882 
Obviousness
4. The mobile device of claim 1, wherein the secondary content is rendered in a dynamic view or a static view, 
the dynamic view configured to enable the a user to scroll through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction.
3.  The mobile device of claim 2, wherein the secondary content is rendered in a dynamic view, 

the dynamic view configured to enable scrolling 
through multiple items and select an item of the multiple items to view.

Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 4 in Patent/Application
15/383,882, therefore, both applications are the same and they don't reflect any changes in the scope.

4. The mobile device of claim 2, wherein the secondary content is rendered in a static view, the static view configured to not vary over time or vary on user input interaction.

Both applications include the 
same limitations with the exception of part in bold, it has been moved to Claim 4 in the instant application, therefore, both applications are the same and they don't reflect any changes in the scope.
5.  The mobile device of claim 1, wherein the secondary 
content is active content or passive content, 
the active content configured to elicit a pre-defined response from the user and the passive content configured to provide information to the user or direct the user to active content.
5. The mobile device of claim 2, wherein the secondary content is active content, 

the active content configured to elicit a pre-defined response.
Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 6 in Patent/Application
15/383,882, therefore, both applications are the same and they don't reflect any changes in the scope.

6. The mobile device of claim 2, wherein the secondary content is passive content, the passive content configured to provide information or direct the mobile device user to active content.


same limitations with the exception of part in bold, it has been moved to Claim 5 in the instant application, therefore, both applications are the same and they don't reflect any changes in the scope.
11. The method of claim 8, wherein the secondary content is rendered in a dynamic view or a static view, 
the dynamic view configured to enable the user to scroll
through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction.

11.  The method of claim 10, wherein the secondary content is rendered in a dynamic view, 

the dynamic view configured to enable scrolling 
through multiple items and select an items of the multiple items to view. 
Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 12 in Patent/Application
15/383,882, therefore, both applications are the same and they don't reflect any changes in the scope.

12. The method of claim 10, wherein the secondary content is rendered in a static view, the static view configured to not vary over time or vary on user input interaction.
Both applications include the 
same limitations with the exception of part in bold, it has been moved to Claim 11 in the instant application, therefore, both applications are the same and they don't 
12. The method of claim 8, wherein the secondary content is active content or passive content, 
the active content configured to elicit a pre-defined response from the user and the passive content configured to provide the user information or direct the user to active content.

13. The method of claim 10, wherein the secondary content is active content, 

the active content configured to elicit a pre-defined response.
Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 14 in Patent/Application
15/383,882, therefore, both applications are the same and they don't reflect any changes in the scope.

14.  The method of claim 10, wherein the secondary content is passive content, the passive content configured to provide information or direct the mobile device user to active content.
Both applications include the 
same limitations with the exception of part in bold, it has been moved to Claim 12 in the instant application, therefore, both applications are the same and they don't 
18. The non-transitory computer readable medium of claim 15, wherein the secondary content is rendered in a dynamic view or a static view, 
the dynamic view configured to enable the user to scroll through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction.

19. The non-transitory computer readable medium of claim 18, wherein the secondary content is rendered in a dynamic view, 

the dynamic view configured to enable scrolling 
through multiple items and select an items of the multiple items to view.
Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 20 in Patent/Application
15/383,882, therefore, both applications are the same and they don't reflect any changes in the scope.

20.  The non-transitory computer readable medium of claim 18, wherein the secondary content is rendered in a static view, the static view configured to not vary over time or vary on user input interaction.

same limitations with the exception of part in bold, it has been moved to Claim 18 in the instant application, 
19. The non-transitory computer readable medium of claim 15, wherein the 
secondary content is active content or passive content, 
the active content configured to elicit a pre-defined 
response from the user and the passive content configured to provide the user information or direct the user to active content.
21.  The non-transitory computer readable medium of claim 18, wherein the secondary content is active content, 
the active content configured to elicit a pre-defined response. 
Both applications include the 
same limitations with the exception of part in bold, it has been as part of Claim 14 in Patent/Application
15/383,882, therefore, both applications are the same and they don't reflect any changes in the scope.


Claim 21 remains provisionally rejected on the ground of nonstatutory double patenting over Claim 1 of co-pending Application 15/383,882 as applied to Claim 1 above, and further in view of Slotznick (US Patent No. 6011537).  Although the claims at issue are not identical, they are not patentably distinct from each other because:  
As per dependent Claim 21, the co-pending Application 15/383,882 teaches the invention in Claim 1 above.  However the co-pending Application 15/383,882 does not teach comprising further instructions, which when executed by the processor causes the processor to: render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space.
However, Slotznick teaches: 
render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space (Slotznick, Figs. 4-5 & 10A-B, col. 15:14-31, col. 21:40-67, col. 22:1-36, col. 24:50-65, show and disclose render a graphical transition (Figs. 10A-B, col. 24:50-65), wherein the graphical transition is rendered after the interaction by dragging or clicking on the window or frame of the secondary information (secondary content) (col. 24:35-50) and before the secondary information (secondary content) is enlarged (expanded) to fill a larger portion of the screen or all of the screen (Figs. 4-5, col. 22:7-36), which is similar or equivalent to render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space).


Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
A) The arguments cited on pages 8-9 by the Applicant contain similar arguments found in the 1.132 Affidavit by Turner. The Examiner has already addressed these arguments and point the Applicant to the section “37 CFR 1.132 Declaration/Affidavit” above on Examiner’s response to the Turner’s Affidavit. Furthermore, to address additional arguments that were not disclosed Turner’s affidavit, but by Applicant's attorney will be addressed below.


B) On pages 9-10, in regards to rejection of the independent claims, Applicant argues that Howard and Brown are not combinable. Applicant argues that Brown already provides the advantage that the Examiner suggest is provided by Howard, then there is no argument that a person of ordinary skill in the art would combine these teachings to achieve a benefit already provided by Brown. In other words, the articulate rationale for combining the reference is lacking or insufficient to support a combination of these references. However, the Examiner disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully states that Applicant merely cited a section of Brown and merely concludes that Brown already contains the motivation. However, Applicant’s rationale is incorrect. The portion the Applicant cites that is that the advertisement is be presented over the current webpage in which the user can still see the page in the background. 0134 also states that the user cannot access or click on the webpage while the advertisement is displayed on top of the webpage. However, Howard provides the ability to not only maintain the appearance that the user is still operating within the .

C) On page 10, in regards to the 103 rejection of the independent claims, Applicant argues that Brown and Howard are not combinable because Howard is opposite to the teaching of Brown. Applicant argued that if Howard was used to modify Brown, then Brown would not be able to render its intended. Furthermore, Applicant argues that the Applicant’s invention does the opposite of Brown. Applicant states “Any secondary application is displayed in coordination with the allocated space to give the illusion that it is just one page. See present application paragraph [0045]. Since the allocated space is controlled by the webpage, if the webpage were scrolled, the secondary application would scroll with it, which is the exact opposite of the intended function of Brown”. Thus, based on this rationale/reasoning, Howard is not combinable with Brown because they are in opposition and would render Brown unsuitable for its intended purpose. However, the Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Any secondary application is displayed in coordination with the allocated space to give the illusion that it is just one page. See present application paragraph [0045]. Since the allocated space is controlled by the webpage, if the webpage were scrolled, the secondary application would scroll with it) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

D)	Since no Terminal Disclaimer has been received by the office, the nonstatutory double patenting rejections over U.S. Patent /Application 9524477/13472425 and co-pending Application 15/383,882 are respectfully NOT withdrawn.
E)	Since Claim 4 has not been amended to correct a typographical error, Claim Objections is respectfully not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/D. F./
Examiner, Art Unit 2177


					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175